United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3684
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                             Wesley Warren Norris

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                           Submitted: August 5, 2019
                             Filed: August 8, 2019
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Wesley Norris directly appeals after he pled guilty to distributing child
pornography and the district court1 sentenced him to a prison term within the

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
calculated United States Sentencing Guidelines Manual range. His counsel has
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), raising as an issue whether the district court imposed a substantively
unreasonable prison term.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable prison term. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard and discussing substantive reasonableness). In addition,
having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                         -2-